LatimeR, Judge
(dissenting):
I dissent.
I
I am unable to concur in the majority opinion for the reason that the law officer ruled correctly, albeit, he may have assigned an incorrect basis for his ruling. Furthermore, in this instance, both appointed and individually selected defense counsel waived any right to claim error on appeal. However, before dealing specifically with those points, I prefer to make one or two general observations.
II
During the cross-examination of Corporal Beaulieu, a prosecution witness, he was asked whether he had recently confessed to stealing a radio. An objection to the question by trial counsel was sustained. After some argument over the matter, defense counsel abandoned that line of attack, made no offer of proof on the issue, and the record is silent as to any basis in fact for the question. Later, another prosecution-*684witness, Private First Class Nottingham, was asked whether in civilian life he had been convicted of a crime involving moral turpitude. Again an objection was lodged, it was sustained conditionally, but this time defense counsel pursued the matter during an out-of-court hearing. At that time, they conceded they had no reliable information that Nottingham had ever been convicted of any crime, but stated there was. a rumor circulating in his unit to the effect that he had entered the service “on some sort of parole out of some sort of prison.” Defense counsel intimated that they would be inclined to ask for a one-month continuance if the objection to their question was sustained. The law officer countered by offering them three weeks time in which to determine whether there was any substance to the rumor. Counsel replied that the law officer’s solution was founded in wisdom and might be accepted by them. They, however, apparently lost their fervor for the continuance as no subsequent request was made. At least, that indicates a desire not to continue their attack.
Ill
As a general proposition of eviden-tiary law, any question asked a witness should be definite and spe- eific. Those which are so broad that they fail to put a witness on notice of the area in which the questioner is operating are improper, and, if a timely objection is made, the law officer should not allow the witness to answer. Then, too, when a question is so vague and uncertain that its answer may require the witness to disclose incompetent evidence, it should not be answered. Lastly, when counsel are advised that the question asked is improper in form and they are afforded a reasonable opportunity to pursue the line of inquiry, the question should be rephrased. In Bundy v. United States, 193 F2d 694, 695 (CA DC Cir 1951), cert den 343 US 908, 72 S Ct 638, 96 L ed 1326, the principal witness for the prosecution was asked on cross-examination whether she had been convicted of certain felonies during the years 1938 through 1941. An objection to the question was sustained on the ground it was too general, but counsel failed to pursue the interrogation. The trial court’s discretion in sustaining the objection was affirmed on appeal.
My associates refer to United States v. Haimson, 5 USCMA 208, 17 CMR 208. There we observed  that it was not proper to use the prior acts of misconduct of an accused for the sole purpose of revealing a criminal disposition. The danger in that sort of showing is the possibility that the court-martial might infer solely from that evidence that the accused had committed an offense for which he is being tried. Because of the reason underlying that principle, it is apparent that it does not apply to a witness who is not an accused. But even though not falling within that rule, there is a requirement of fair play and it is improper on cross-examination to elicit prior acts of misconduct merely to degrade, harass, annoy, or humiliate a witness. Manual for Courts-Martial, United States, 1951, paragraph 1495, page 279. I may suggest at this point that a witness who takes the witness stand is subject to some protection from an imputation of the commission of previous crimes, particularly when counsel doing the cross-examination, when called upon to do so, acknowledges that he lacks credible information upon which to found a reasonable belief that any crimes have been committed. A witness, not standing trial, may not be prejudiced to the same extent as an accused by improper questions couched as imputations and unfounded accusations, but he is entitled to some degree of protection.
I am unwilling to give blanket approval to the revelation of all prior acts of misconduct on cross- examination. “Every departure from the norm of human behavior may not be shown on a pretext that it affects credibility.” United States v. Long, 2 USCMA 60, 70, 6 CMR 60, 70. Nor, may such a departure be shown where it is so remote that its effect on credibility is relatively slight. The Manual for Courts-Martial, United States, 1951, paragraph 1495, *685requires that law officers make value judgments in this field and I prefer to affirm them when they consciously weigh the evidence sought to be produced and have a basis for concluding that it is immaterial or incompetent. Thus, where the question is so general in scope that it may require the disclosure of incidents of many years past which may have no reasonable relationship to the present truth and veracity of a witness, an objection should be sustained. Furthermore, to assure that the witness is not being required to disclose incompetent, irrelevant, or immaterial information, the question should be specific enough as to time, date, place, or details to furnish the law officer with a predicate for his ruling. By way of illustration, I think it well to consider the second question involved in this appeal. The question could cover any conviction for an act of misconduct involving moral turpitude from birth until trial. Even the disclosure of a petty theft as a boy was encompassed within its coverage. Furthermore, if the witness knew the extent of the phrase “involving moral turpitude,” he had a better understanding of the law than most lawyers. If the purpose of that question was not intended to result in confusion and despair for the witness, then I misunderstand its objective.
In making these general observations, I have not overlooked the contention that the law officer did not exclude the questions asked of Beaulieu because he thought them too vague, indefinite, and uncertain. His assigned reason was he believed that only a conviction would be admissible for impeachment purposes. Conceding a mistaken belief on his part, implicit in the contention advanced here is the mistaken notion that in some way an accused is prejudiced if we sustain a law officer who reaches a right result for a wrong reason. I believe the authorities are legion to the effect that if the ruling of a trial judge was right, an appellate court will not reverse even though the reason assigned be wrong. Smith v. United States, 173 F2d 181, 185 (CA 9th Cir 1949); Christoffel v. United States, 200 F2d 734, 742 (CA DC Cir 1952), vacated and remanded for resentencing on other grounds, 345 US 947, 73 S Ct 868, 97 L ed 1371. There may be some exceptions to that general rule, but they involve questions not material to this decision.
IV
Having set forth some of the general principles which I believe applicable to the issues which confront  us, I turn now to the merits of the law officer’s ruling in sustaining an objection to the question asked the witness Beaulieu concerning a recent confession of larceny. While I have no desire to debate the statement that a confession is the highest order of proof, I cannot subscribe to the proposition that a witness properly may be asked whether he confessed to a crime. Let us suppose for a moment that a witness has made such a confession. In view of the present holding, he must admit having done so without regard to whether the confession was made to a clergyman as a penitent, to his wife, before a grand jury, or to the very counsel cross-examining him at a time when that attorney may have been his counsel in an action involving the very crime upon which he is being questioned. It is a dangerous doctrine to permit an invasion in the field of privileged communication by resort to all inclusive questions on cross-examination, yet I find no sort of exception in the question asked and certainly none reserved by the majority in the opinion. Nor is it only in the field of privileged communication that the doctrine of the majority is unsound. If the witness had not been tried for the supposed offense, and, if he appeared to be uninformed, he ought to be instructed on his rights under Article 31 of the Code, 50 USC § 602. Moreover, suppose he had confessed because of inducement, coercion, or even physical violence. Are we to open the flood gates and permit those collateral issues to be litigated on the trial of a third party? I merely touch the surface, but I suppose the answer to my contentions will be that the law officer should have pointed out the objectionable features of the question and then a correct approach, if any, could have been made by defense counsel. *686From my point of view, both the form and substance of the question rendered it incompetent and the law officer was under no duty to instruct defense counsel on the art of cross-examination. Certainly, they have some obligation to know the rules of evidence.
Even were I to suppose that the question asked of Beaulieu was sufficiently certain and specific to re- quire an answer, I would find still another ground which would justify the ruling of the law officer. I agree that the commission of an act of larceny might impair the worthiness of belief of an ordinary witness and- that it may, therefore, be shown on cross-examination. Larceny falls in the category of crimes directly involving truth and veracity, such as perjury, forgery, and fraud. Wigmore, Evidence, 3d ed, § 982. However, I find no showing in this record as to what the anticipated answer of the witness might have been. Without any offer of proof or without any assertion on the part of defense counsel that he expects an affirmative answer, I find no reason to assume that the law officer erred. A question which is asked merely to arouse unjust suspicion in the minds of court members is not admissible, and absent some showing contained in an offer of proof or even in á statement of counsel, that there existed a reasonable possibility that the witness had committed an offense which would cast doubt on his veracity, then a ruling sustaining the objection is not erroneous.
Y
The question asked of Private First Class Nottingham concerned itself with whether the witness, while  in civilian life, had ever been convicted of an offense involving moral turpitude. I have previously expressed the view that this question was much too vague, uncertain, indefinite and remote to require an answer. However, for the present purposes, I am willing to assume that the verbalization used was sufficiently precise for trial purposes. We have previously held that proof of a conviction of such an offense may be used to impeach a witness, United States v. Moore, 5 USCMA 687, 18 CMR 311, and so the subject matter of this question was a proper subject for inquiry. Thus, I may assume that the law officer erred in sustaining the objection, but the error in that regard was clearly waived. In an out-of-court conference, defense counsel conceded that the information they possessed was no more than idle gossip. They advised the law officer they had no information as to what offense, if any, was involved; that the time was unknown; and that the place was not identified. As a matter of fact, they could not frame a question which would fix the mind of the witness on the particular information sought to be elicited. Upon that weak showing, the law officer decided to assist the cause of the accused and offered a three-week continuance to his counsel, thus affording them an opportunity to make certain and definite that which existed only in speculation and conjecture. To me, the information offered in support of the question indicated that defense counsel had nothing more upon which to base his question than a faint hope that Nottingham had previously run afoul of the law. I concede that reasonable latitude must be given a cross-examiner and I would not require that he be in possession of definite admissible evidence of the fact of conviction. Alford v. United States, 282 US 687, 692, 51 S Ct 218, 75 L ed 624. However, I believe it reasonable to insist that there be some basis for the question asked. So far as this record is concerned, I am left with no idea of what the nature of the offense might be. More to the point, in answer to the law officer’s offer to continue the matter for three weeks, defense counsel stated that the law officer had chosen a wise course and that, if necessary, a request for continuance would be made. Had the offer been accepted, then or later, the extension of time would have permitted a thorough search for the unknown evidence, and the objectionable features of the question asked then removed. Counsel did not see fit to pursue that course and I would, therefore, conclude they knowingly and consciously waived their rights to raise the error on appeal.
*687VI
To remove any doubts about there being any miscarriage of justice arising out of the failure of the  law officer to permit the questions to be answered, I dwell briefly on the facts and circumstances showing an absence of material prejudice. My associates say the questions, if answered, might have affected the credibility of the two witnesses. My answer to that is the witnesses themselves seriously weakened that personal characteristic without any aid from defense counsel, and they were aided and abetted by the in-court statements of trial counsel. Both conceded being drunk, and they were involved in a drunken brawl in a bar. Beaulieu admitted that coincidental with the robbery, he received its fruits. The record shows his repuation for truth and veracity was bad. Nottingham was shown to have participated in the assault, and he fled to escape detection. The record discloses that Beaulieu had been charged with the same offenses as was the accused, and trial counsel, in his closing arguments, stated that the two witnesses did not come into the court with clean hands and he felt certain that anyone who had anything to do with these two criminal acts would be brought to trial by general court-martial. My associates affirm one finding which would amply support the sentence imposed, but they contend there may have been prejudice on the robbery specification. If the witness Beaulieu was interested in shifting the blame solely to the accused, the court-martial was fully apprised of that fact. Furthermore, there is some evidence which corroborates the testimony that the accused gave the watch to Beaulieu. At least, a witness observed that something was handed from the latter to the former immediately following the first assault. If the court-martial was not fully apprised of the fact that all of the participating witnesses were persons of doubtful veracity, then I misread this record. Bias, interest, lack of memory, intoxication, joint participation in the assault and robbery, bad character, and lack of credibility were all presented to the court. There was no conflict in testimony, as no evidence was offered on behalf of the accused; and in what way any favorable answers to the questions would have materially weakened the Government’s case or strengthened that of the accused, I am unable to ascertain. The victims’ testimony was certain on all elements excepting identity; the evidence was conclusive that the accused was present on both occasions; the times and places are fixed; and the three other participants tagged the accused as the principal actor. While their testimony was seriously impeached, not one disputing fact is present in the record to challenge their statements.
I would, therefore, affirm both findings and the sentence.